Citation Nr: 1543991	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-11 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to VA dependency and indemnity compensation (DIC) for the Veteran's death under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to September 1960.  He died in September 2008 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in September 2008; the immediate cause of death was listed as status post cardiac arrest, due to ischemic cardiomyopathy, due to arrhythmias, due to chronic airway disease.

2.  VA treatment administered in 2003 and August 2008 failed to properly treat the Veteran's cardiovascular disease, which resulted in the proximate cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.358, 3.362 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Compensation pursuant to 38 U.S.C.A. § 1151

The Veteran died in September 2008, at the age of 68.  His immediate cause of death was listed as status post cardiac arrest, due to ischemic cardiomyopathy, due to arrythmias, due to chronic airway disease.  

In an October 2009 statement, the Veteran's widow asserted that his death was due to inadequate care rendered by VA, contending that the Veteran's death was secondary to damage to his heart after care received from VA.  The record also contains additional lay statements and hearing testimony to this effect.

Dependency and indemnity compensation (DIC) is available under the provision of 38 U.S.C.A. § 1310(a) to a surviving spouse, children, and parents who can establish, among other things, that the veteran died from a service-connected disability. 38 U.S.C.A. §§ 1310, 1311. 

Compensation under 38 U.S.C.A. § 1151 is awarded in the same manner as if the death were service connected, but a claim for benefits under section 1151 is not based upon service connection.  Thus, this claim must be supported by medical evidence of death that resulted from VA hospitalization or medical or surgical treatment, unrelated to the Veteran's military service.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999). 

DIC shall be awarded for a qualifying veteran's death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care or medical treatment furnished by the VA and the proximate cause of the death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the veteran died does not establish cause. 38 C.F.R. § 3.361(c)(1) (2015).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

A medical opinion was sought in October 2011.  The October 2011 VA examiner provided the following summary of events that transpired:  The Veteran was admitted twice in August 2008 for complications of renal failure to include alternating hypokalemia and hyperkalemia which were treated with potassium chloride.  The widow stated that the Veteran was discharged and readmitted in the ER within 24 hours.  She was told at this time that his potassium level was so high that if he had been given another dose as prescribed he would have died as a result.  She feels that the prescription of and dosage of potassium chloride that he was discharged with was improper.  The widow also asserts that although the Veteran requested to be discharged, he was not in his right mind and sent home prematurely in an unstable condition over a holiday weekend and against the family's wishes with the instruction to have his blood level monitored by the VA out-patient clinic at Conroe which was not open over the Labor Day weekend.  She asserts that he was too unstable to be discharged and the Veteran's unmonitored potassium level maturely hastened the patient's death which required treatment at the earliest emergency room.  The VA discharge summary regarding the Veteran's inpatient care from 8/15/2008 to 8/19/2008 shows he was discharged home with potassium chloride 8 mEq to take five tablets by mouth daily to replace potassium.  The VA discharge summary regarding the Veteran's inpatient care from 8/22/08 to 8/28/08 shows that the reason for hospitalization was syncope, hyperkalemia and altered mental status.  The patient was admitted as an emergency to Kingwood Medical Center on 8/30/08 and passed away on 9/4/08.  The death certificate was signed with the final cause of death as being #1 cardiac arrest, #2 ischemic heart disease, #3 arrhythmia, and #4 COPD. 

In the October 2011 VA medical opinion, the VA examiner stated that the veteran died of hyperkalemia effect on his severely pathological heart.  The VA examiner indicated that he reviewed the Veteran's file and opined the VA hospital was not at fault for hastening the Veteran's death due to the fact that the hyperkalemia was due to the severe failure of the kidneys which could no longer regulate the potassium level.  The examiner indicated that the difficulty in managing his potassium level was unable to be accomplished because of the complete deterioration of the kidney which in turn could no longer eliminate the excessive potassium in his body and at a later date, the Veteran was offered hemodialysis which would have removed the excess potassium in the blood.  According to the VA examiner, the Veteran refused hemodialysis.  He also noted that when the Veteran was dismissed at the Labor Day period, he was asked to be monitored frequently.  The VA was closed over Labor Day, but according to the examiner, there were many other free standing clinics and free standing laboratories where the potassium level could be obtained which would signal hyperkalemia which in turn would signal a sooner return to the hospital.  He concluded that if the potassium level had been reduced to normal it is more likely than not that the Veteran would not have expired so rapidly from the hyperkalemia which was felt to be the cause of his cardiac arrest.  However, he also stated that the dosage of potassium on dismissal from hospital was mildly excessive.

The appellant has stated that she did not refuse any kidney treatment.  According to private treatment records regarding his final hospital admission at Kingwood Medical Center, the Veteran was regarded as "DNR" (do not resuscitate).

In May 2015, the Board sought an independent medical expert opinion to resolve whether the Veteran's death was caused by hospital care, medical or surgical treatment, or examination, and whether the proximate cause of the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination or whether the Veteran's death was a result of an event not reasonably foreseeable.  

According to a June 2015 opinion, Dr. J. D. Simmons summarized that the Veteran has a complex medical history including low back pain, coronary artery disease, aortic valve disease, tobacco use, paroxysmal atrial fibrillation, hypertension, and hypercholesterolemia.  He noted that the Veteran was admitted for congestive heart failure on three separate occasions in August 2008.  In his opinion as a consultant in Cardiovascular Diseases, the care the Veteran received at the VAMC was substandard.  He noted that the Veteran was noted to have ischemic heart disease dating back to 1991, yet did not have treatment with a cholesterol lowering agent; and there was no documentation of an allergy or adverse reaction or patient refusal in 2003.  He further noted that after the Veteran was started on the appropriate guideline suggested medications, the potassium level and blood pressure response was not monitored sufficiently in length of time and the Veteran was discharged  with subsequent admission 4 days later.  However, he noted that there is no documentation of discussion regarding an implantable cardioverter defibrillator which is standard care for arrhythmia in patients with a left ventricular ejection fraction less than 30 percent with ischemic heart disease.  It was also noted that the Veteran was later readmitted and subsequently discharged with worsening congestive heart failure.  He added that given the Veteran's poor prognosis, some documentation of hospice care or continuing hospitalization would have been more appropriate.  He summarized that the Veteran's care of his cardiovascular disease was substandard according to the treatment guidelines for atherosclerotic disease, congestive heart failure, and arrhythmia, and this was the proximate cause of the Veteran's death.

The pertinent questions in this case are whether the Veteran died as a result of VA treatment, and whether the proximate cause of the death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment.

As noted above, two medical opinions addressing the nature of the Veteran's treatment and the circumstances of this death.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Here, the VA examiner concluded that if the potassium level had been reduced to normal it is more likely than not that the Veteran would not have expired so rapidly from the hyperkalemia which was felt to be the cause of his cardiac arrest.  Although, he stated that there were many other free standing clinics and free standing laboratories where the potassium level could be obtained which would signal hyperkalemia which in turn would signal a sooner return to the hospital, he also stated that the dosage of potassium on dismissal from hospital was mildly excessive.  The independent medical expert further opined that the Veteran's care of his cardiovascular disease was substandard according to the treatment guidelines for atherosclerotic disease, congestive heart failure, and arrhythmia, and this was the proximate cause of the Veteran's death.

Because the rationale provided by the Dr. Simmons is more complete and directly addresses the 2003 and 2008 VA hospitalization and treatment, the Board finds it to be more probative in addressing the nature and circumstances of the Veteran's medical treatment and death.  Further, both opinions reflect that some error in judgment on the part of VA in furnishing treatment.

For these reasons, DIC compensation under 38 U.S.C.A. § 1151 is warranted, and the appeal is granted.


ORDER

DIC under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death is granted


REMAND

The appellant is also seeking service connection for the cause of the Veteran's death.  At the time of his death, service connection was in effect for spinal stenosis, rated as 60 percent disabling; left inguinal hernia, rated as noncompensable; and appendectomy scar, also rated as noncompensably disabling. 

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court has held that section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Board notes that the September 2008 and October 2009 VCAA notice letters do not appear to inform the appellant of the Veteran's service-connected disabilities at the time of his death; this deficiency of the appropriate notice due in cases such as this should be rectified on remand.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant appropriate notice with respect to her claim of service connection for cause of the Veteran's death.  Such notice should be compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), and should specifically list the Veteran's service-connected disabilities and include an explanation of the information and evidence necessary to substantiate a DIC claim based on the service-connected disabilities. 

2.  After completing any further development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


